238 S.W.3d 708 (2007)
In the Matter of D.A.B.
Alesya Beaird Litvinov, Appellant
v.
Paul G. Beaird, et al., Respondents.
No. 28099.
Missouri Court of Appeals, Southern District, Division One.
October 11, 2007.
Motion for Rehearing or Transfer Denied November 2, 2007.
Application for Transfer Denied December 18, 2007.
Deirdre O'Donnell, Phelps, McElyea, Carpenter & Welch, P.C., Camdenton, MO, for appellant.
Verna L. Haun, Douglas, Haun & Heidemann, P.C., Bolivar, MO, for respondent.
Motion for Rehearing or Transfer to Supreme Court Denied November 2, 2007.
JOHN E. PARRISH, Presiding Judge.
Alesya Litvinov appeals a judgment dismissing her petition for declaration of paternity and the cross-petition of Konstantin Litvinov for declaration of paternity. This appeal is directed to the same judgment as the appeal in No. 28095. The opinion in No. 28095 has been filed contemporaneous herewith. That opinion is reported at In re D.A.B., 238 S.W.3d 705 (Mo.App.S.D., 2007).
The action that resulted in the judgment that is the subject of this appeal was brought pursuant to the Uniform Parentage Act (the UPA) as enacted in Missouri, §§ 210.817-210.852, RSMo 2000. The issue in this appeal is the same as in No. 28095. The facts and rationale that are set forth in the opinion filed in No. 28095 are determinative. The judgment is reversed and the case remanded.
BATES and SCOTT, JJ., concur.